Exhibit 10.A

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement is made by and between United States Life Insurance
Company (“US Life”) and Overseas Partners Re Ltd. (“OPRe”) (collectively, the
“Parties”) on the 3 day of June 2004.

 

Recitals

 

WHEREAS, US Life issued a workers’ compensation quota share treaty to Superior
National Insurance Company, Superior Pacific Casualty Company, California
Compensation Insurance Company, Commercial Compensation Insurance Company,
Combined Benefits Company, Centre Insurance Company (f/k/a Business Insurance
Company) and ZC Insurance Company (hereafter, the “Cedants”) effective May 1,
1998 (the “May 1, 1998 Treaty”);

 

WHEREAS, in exchange for a portion of the premium received under the May 1, 1998
Treaty and pursuant to a retrocessional contract issued to US Life and attached
hereto as Exhibit A (the “OPRe Slip”), US Life ceded 25% of its rights and
obligations under the May 1, 1998 Treaty to OPRe;

 

WHEREAS, the OPRe Slip superceded and replaced a retrocessional contract(s)
covering the same business and issued to US Life, Trustmark Insurance Company
and/or All American Life Insurance Company, such agreement being entered into on
the reinsureds behalf by WEB Management LLC (the “Original Slip”).

 

WHEREAS, US Life commenced arbitration against the Cedants by demand letter
dated November 29, 1999 seeking to rescind the May 1, 1998 Treaty (the “US Life

 



--------------------------------------------------------------------------------

Arbitration”), which proceeding is ongoing and is not scheduled to be concluded
until December 2004 at the earliest;

 

WHEREAS, US Life and OPRe now wish to enter into an agreement to settle, fully
and finally, OPRe’s obligations and liability to US Life under the OPRe Slip,
and certain of US Life’s obligations and liability to OPRe;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and intending to be legally bound hereby, US Life and OPRe
hereby agree as follows:

 

1. OPRe shall pay to US Life the sum of US$94,508,633 (ninety four million five
hundred eight thousand six hundred thirty three dollars) (the “OPRe Payment”)
by: (a) permitting US Life to draw on a letter of credit posted by OPRe to
secure its obligations under the OPRe Slip; and (b) remitting the balance of the
OPRe Payment within 5 (five) business days from the draw on the letter of credit
as provided in (a) by wire transfer to the following account:

 

Bank Name:

  

Bank of New York

Bank Address:

  

48 Wall Street

    

New York, NY 10286

ABA Routing #:

  

021000018

Name of Account:

  

United States Life Insurance Company

Account #:

  

8900450061

 

2. OPRe’s satisfaction of the payment obligation set forth in paragraph 1 above
shall constitute a full and final resolution of OPRe’s obligations under the
OPRe Slip.

 

3. Effective immediately upon the tender of the OPRe Payment by OPRe to US Life:

 

(a) US Life and its parents, subsidiaries, affiliates, successors and assigns
remise, release, acquit and discharge OPRe and it parents, subsidiaries,
affiliates,

 

2



--------------------------------------------------------------------------------

successors and assigns from any and all claims, debts, damages, liabilities,
demands, obligations, costs, expenses, disputes, actions, and causes of action
of every nature whether known or unknown, asserted or unasserted, fixed or
contingent, or direct or indirect, and whether in law, equity, or otherwise, for
economic loss, general damages, punitive damages, attorneys’ fees or otherwise,
arising from or relating to the May 1, 1998 Treaty and/or the OPRe Slip.

 

(b) OPRe and its parents, subsidiaries, affiliates, successors and assigns
remise, release, acquit and discharge US Life and its parents, subsidiaries,
affiliates, successors and assigns from any and all claims, debts, damages,
liabilities, demands, obligations, costs, expenses, disputes, actions, and
causes of action of every nature whether known or unknown, asserted or
unasserted, fixed or contingent, or direct or indirect, and whether in law,
equity, or otherwise, for economic loss, general damages, punitive damages,
attorneys’ fees or otherwise, arising from or relating to the May 1, 1998 Treaty
and/or the OPRe Slip.

 

4. The Parties make the following representations and warranties:

 

(a) Each party hereby represents and warrants that it has all requisite power
and authority to enter into and perform this Settlement Agreement.

 

(b) Each party hereby represents and warrants that nothing in this Settlement
Agreement conflicts with any other agreement or court order.

 

(c) Each party hereby represents and warrants that every claim released herein
has not heretofore been assigned, transferred or encumbered.

 

3



--------------------------------------------------------------------------------

5. This Settlement Agreement and its terms are confidential and shall not be
disclosed to any non-party, except as follows:

 

(a) based on the advice of legal counsel where necessary to report to regulatory
authorities;

 

(b) to the extent necessary to enforce their rights under this Settlement
Agreement;

 

(c) for the purposes of financial reporting;

 

(d) where required by subpoena, court order or applicable statutes and/or
regulations; and

 

(e) to the extent necessary to their attorneys, accountants, or
retrocessionaires, or to any potential purchaser of OPRe or Overseas Partners
Ltd.; provided, however, that the disclosing party has first advised the
recipients of the confidential nature of the disclosed information and has
obtained their consent to maintain such information as confidential.

 

6. If either Party is required by subpoena, court order and/or rule of law to
produce this Settlement Agreement and/or disclose any of its terms, unless
prohibited by law, reasonable notice shall be given to the other Party before
making such disclosure so that the other Party may have an opportunity and a
reasonable period of time to object to and oppose the production of the
Settlement Agreement and/or disclosure of any of its terms by timely and
appropriate process.

 

7. In the event that a dispute arises with respect to either Party’s compliance
with any of the terms of this Settlement Agreement, the Parties agree that any
action, suit or proceeding to resolve such dispute shall be venued in New York
City, and OPRe agrees in connection with such to action, suit or proceeding to
submit to the jurisdiction of any court of competent jurisdiction within New
York City. It is further agreed that service of process in such

 

4



--------------------------------------------------------------------------------

action, suit or proceeding against OPRe may be made upon LeBoeuf, Lamb, Greene &
MacRae LLP, 125 W. 55th Street, New York, NY 10019, who is hereby authorized and
directed to accept service of process in such action, suit or proceeding on
OPRe’s behalf.

 

8. The Parties agree that the terms of this Settlement Agreement have been
negotiated at arms’ length and are entered into by them in good faith.

 

9. This Settlement Agreement is intended for the sole and exclusive benefit of
the Parties hereto. Nothing contained or referred to in this Settlement
Agreement (other than, when effective, the releases given in paragraph 3 of this
Settlement Agreement) is intended to or shall be construed to give any person or
entity other than the Parties hereto any legal or equitable right, remedy or
claim under or in respect of this Settlement Agreement.

 

10. This Settlement Agreement may be executed in any number of separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

 

11. This Settlement Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the principles
of conflicts of law thereof. The parties agree that they have participated
jointly in the preparation of this Settlement Agreement and that any rule of
construction disfavoring the drafting party shall not apply in interpreting this
Settlement Agreement.

 

12. Any notice required or permitted to be given hereunder shall be deemed duly
given if personally delivered or when mailed by certified or registered mail,
return receipt requested, postage prepaid, or by overnight courier and addressed
as follows:

 

For US Life, to:

 

Eric S. Kobrick, Esq.

Associate General Counsel

 

5



--------------------------------------------------------------------------------

American International Group, Inc.

70 Pine Street – 31st Floor

New York, NY 10004

 

For OPRe, to:

 

Mr. Mark B Cloutier

President and Chief Executive Officer

Overseas Partners Re Ltd.

Cumberland House

One Victoria Street

Hamilton, Bermuda

 

or such other addresses or persons as either Party may designate to the other by
subsequent notice given in accordance with the terms of this paragraph.

 

13. This Settlement Agreement is the complete and exclusive statement of the
entire agreement between the Parties concerning the subject matter hereof, and
merges and supersedes all prior or contemporaneous representations or
understandings. This Settlement Agreement may be amended only by a writing
signed by both Parties.

 

14. This Settlement Agreement shall be binding on the Parties and their
respective successors and assigns and shall inure to the benefit of the
successors and assigns.

 

15. Unless required by law, this Settlement Agreement and any negotiations in
connection therewith shall not be introduced into evidence in any court or any
proceeding, including, without limitation, an arbitration proceeding, for any
purpose other than in connection with disputes regarding the implementation,
interpretation and/or enforcement of this Settlement Agreement.

 

16. The Parties acknowledge that they have each entered into this Settlement
Agreement in reliance on their own independent investigation and analysis of the
underlying facts, and not on the basis of any representation, warranty or
promise by the other party hereto,

 

6



--------------------------------------------------------------------------------

other than those which are expressly set forth in this Settlement Agreement. The
Parties each acknowledge and represent to the other that they have had the
advice of attorneys of their own choosing in connection with the evaluation,
negotiation and execution of this Settlement Agreement.

 

17. US Life acknowledges and agrees that OPRe shall have no liability under the
Original Slip, which was superceded by the OPRe Slip, and agrees to indemnify
and hold OPRe harmless from and against any claim by WEB Management LLC,
Trustmark Insurance Company and/or All American Life Insurance Company pursuant
to the Original Slip and/or the OPRe Slip. Except with respect to the
enforcement of the obligations under this Settlement Agreement, each party
covenants to the other that it shall forever refrain from making any claim or
prosecuting, initiating, maintaining, or pressing any action, suit or claim
based on any of the matters arising from, relating to or under the OPRe Slip. US
Life shall indemnify and hold harmless OPRe (and its shareholders, parent,
controlling parties, directors, officers, employees, affiliates, subsidiaries,
liquidators, rehabilitators, receivers, successors and assigns) from and against
any and all suits, claims, liabilities, losses, damages, costs and expenses
arising from or related to claims against OPRe by common account reinsurers
and/or by payees, third party claimants or policyholders arising from or related
to the insurance policies or bonds reinsured by the OPRe Slip.

 

18. The Parties agree that the Reinsurance Agreement is hereby terminated for
any and all purposes as of the Effective Date of this Agreement.

 

19. If any portion of this Settlement Agreement is held invalid by any court or
other tribunal for any reason, the remaining portions shall be enforced in
harmony with the

 

7



--------------------------------------------------------------------------------

purpose of the Settlement Agreement at the time that the parties entered into
this Settlement Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the date first written above.

 

United States Life Insurance Company By:  

/s/ Robert Goldbloom

   

Robert Goldbloom

Senior Vice President

Overseas Partners Re Ltd. By:  

/s/ Mark B. Cloutier

    Mark B. Cloutier     President and Chief Executive Officer

 

8